Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “140” has been used to designate both “deflection point 140” (see Par [00030], Fig 6) and an unidentified assembly as shown in Fig 4 (specification describes only deflection point 140 as shown in Fig 6, with the structure “140” shown in Fig 4 to be a completely different location than that described in the specification or shown in Fig 6).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 5-6, 8, and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “an orifice configured to provide a deflection point for the leading edge” which is indefinite because the scope of, i.e. structural requirements defining, “a deflection point” is unclear. The only disclosure of a deflection made by the applicant is wherein during an impact “leading edge 129 and rubberized filling 142 would deflect together down to a deflection point 140 near a bottom of the orifice 138”, Par [00030], with said deflection point shown in Figure 6 as being a deflected state of leading edge 129 and rubberized filling 142. As “near a bottom of the orifice 138” is not further described or limited by the claim, any impact in an air flow direction causing a deflection would have a deflection point nearer to the bottom of the orifice than as undeflected. For the purpose of examination, a deflection point as claimed will be interpreted as requiring the orifice to be capable of deflecting any amount due to an impact of the skin with a foreign object. 
Claims 6 & 8 depend from claim 5 and inherit all deficiencies of the parent claim. 
Claim 8 recites the limitation "the honeycomb core".  There is insufficient antecedent basis for this limitation in the claim since none of claim 6 nor its parent claims define a honeycomb core. Since only previous claim 7 defines a honeycomb core, for the purpose of examination the claim will be interpreted as depending from claim 7. 
Claim 10 recites the limitation "the lattice structure".  There is insufficient antecedent basis for this limitation in the claim since claim 1 does not define a lattice structure. Since only previous claim 9 defines a lattice structure, for the purpose of examination the claim will be interpreted as depending from claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20080179448 to Layland.
	(a) Regarding claim 1: 
(i) Layland discloses a ducted fan assembly (jet engine assembly 1400) comprising: 
a housing (engine 1450, housing of compressor section 1417, Fig 1) comprising a rotor (fan blade spinner 1416, fan/rotor blades 1460); 
a rim (inner skin 810 of inlet lip 800, Fig 5; inner skin 1122 of inlet lip 1112, Fig 9B) that extends around at least a portion of a perimeter of the ducted fan assembly (Fig 8), 
wherein the rim defines an opening (inlet section 1414; space between housing and nacelle inlet lip, Figs 1 & 8) surrounding at least a portion of the housing; 

a skin (outer skin 820, Fig 5; outer skin 1120, Fig 9B) that is attached to the rim and extends around the at least a portion of the perimeter of the ducted fan assembly (Fig 9B) to form a leading edge (inlet lip 800, Fig 5; inlet lip 1112, Fig 9B) of the ducted fan assembly, the skin and the rim creating a cavity (space between inner skin and outer skin, Figs 5/9B) therebetween; and 
wherein the cavity is at least partially filled with a material (cores 840/850, Fig 5; cores 1116/1118 and foam 1114, Fig 9B) to absorb energy from an impact of the skin with a foreign object (functionality inherent to any/all materials).

	(b) Regarding claim 2: 
(i) Layland further discloses wherein the material makes contact with the skin (Figs 5/9B) and provides structural support for the skin (Pars 0058/0070/0074).
	(c) Regarding claim 3: 
(i) Layland further discloses wherein the skin is configured to at least one of deform and break upon impact with a foreign object (inherent configuration of any skin structure).
	(d) Regarding claim 4: 
(i) Layland further discloses wherein the material conforms to a shape of the cavity (Figs 5/9B).
	(e) Regarding claim 5: 
(i) Layland further discloses wherein the material comprises an orifice (space between inner skin 1122, outer skin 1120, and cores 1116/1118 which is filled with foam 1114, Fig 9B) configured to provide a deflection point for the leading edge (inherent to any space located directly adjacent the leading edge, i.e. points to which the leading edge may deflect).
	(f) Regarding claim 7: 
(i) Layland further discloses wherein the material comprises a honeycomb core (cellular cores 840/850/1116/1118, Figs 5/9B, Pars 0055/0058).
	(g) Regarding claim 8: 
(i) Layland further discloses wherein the honeycomb core comprises an array of hollow cells (open cells 920/922, Fig 6; Pars 0055/0056/0058), wherein at least some of the hollow cells in the array have a point that is oriented in a direction of the leading edge (inherent feature of any 3D object; additionally, cells of cellular cores shown to be longitudinally and/or having a cell wall connections directed toward a direction of the leading edge, Figs 5-6/9B).
	(h) Regarding claim 11: 
(i) Layland further discloses wherein the material comprises foam (foaming adhesive used in cellular cores 840/850, Par 0079; 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080179448 to Layland in view of US 5609314 to Rauckhorst. 
(a) Regarding claim 6: 
(i) Layland does not explicitly disclose wherein the material is at least partially formed from rubber.
(ii) Rauckhorst is also in the field of leading edges of aircraft structures (Col 1 Lns 9-10) and teaches a leading edge (upstream portion of deflection shell 101, Fig 1) comprising: 
a rim (apex 98/298 portion of airfoil 103/203, Figs 1-3) and a skin (primary layer 116/216, Figs 1-3) defining a cavity therebetween (space between primary layer and airfoil, Figs 1-3), 
the cavity being at least partially filled with a material (backing layers 115/215, compressible zone 104/204, and tubes 105-108/205-208, Figs 1-3), 
wherein the material is at least partially formed from rubber (Col 5 Lns 27-37). 
(iii) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material as disclosed by Layland, e.g. structural foam 1114 of Fig. 9B, to be at least partially formed from rubber as taught by Rauckhorst for the purpose of having the material return to a rest state after an imposing force is removed (Col 5 Lns 27-33). 

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080179448 to Layland in view of US 5160248 to Clarke. 
	(a) Regarding claims 9-10: 
(i) Layland discloses wherein the material comprises a lattice structure (honeycomb cellular cores 840/850/1116/1118, Figs 5-6/9B). 
(ii) Layland suggests (in that cellular cores appear to be of varied cell size in Figs 5/9b) but does not explicitly disclose wherein the lattice structure varies in density throughout the cavity; nor wherein a density of the lattice structure progressively increases from the skin to the rim.
(iii) Clarke is also in the field of ducted fans (Fig 1) and teaches: 
a rim (back sheet 53/53’ of liner 36/36’) and a skin (face sheet 38/38’) defining a cavity (space between back and face sheets, Figs 2-3) therebetween, the cavity at least partially filled with a material comprising a lattice structure (first and second honeycombed layers 40/40’/50/50’, Figs 2-3), 
wherein the lattice structure varies in density throughout the cavity in that a density of the lattice structure progressively increases from the skin to the rim (first honeycombed layer 40/40’ is less dense than second layer 50/50’, Col 4 Lns 20-25). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lattice structure as taught by the proposed combination to have a progressively varied density as taught by Clarke for the purpose of absorbing impact forces not fully absorbed by material closer to the skin without plastic deformation (Col 4 Lns 33-40). 
(v) The Examiner notes that “progressively increases from the skin to the rim” only requires the lattice structure to have a density near the rim that is higher than the density near the skin. 

Claim(s) 12-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10737766 to Mores in view of US 20080179448 to Layland
	(a) Regarding claim 12: 
(i) Mores discloses a rotorcraft (multirotor aircraft 1) comprising a plurality of fan assemblies (thrust producing units 3a-d, Fig 1), each fan assembly comprising: 
a housing (fairings 5a-d, Fig 1) comprising a rotor (upper and lower rotor assemblies 7a-d/8a-d, Fig 1); 
a rim (inner surface 20a, outer surface 20b, Fig 5) that extends around at least a portion of a perimeter of the fan assembly (Fig 5), wherein the rim defines an opening surrounding at least a portion of the housing (volume within inner skin 20a); 
a skin (leading edge 20d) that is attached to the rim and extends around the at least a portion of the perimeter of the fan assembly to form a leading edge of the fan assembly (Fig 5), the skin and the rim creating a cavity (volume 20c, Col 13 Lns 36-38) therebetween.
(ii) Mores does not explicitly disclose wherein the cavity is at least partially filled with a material to absorb energy from an impact of the skin with a foreign object.
(iii) Layland is also in the field of inlet leading edges (see title) and teaches a fan assembly comprising: 
a housing (engine 1450, housing of compressor section 1417, Fig 1) comprising a rotor (fan blade spinner 1416, fan/rotor blades 1460); 
a rim (inner skin 810 of inlet lip 800, Fig 5; inner skin 1122 of inlet lip 1112, Fig 9B) that extends around at least a portion of a perimeter of the ducted fan assembly (Fig 8), 
wherein the rim defines an opening (inlet section 1414; space between housing and nacelle inlet lip, Figs 1 & 8) surrounding at least a portion of the housing; 
a skin (outer skin 820, Fig 5; outer skin 1120, Fig 9B) that is attached to the rim and extends around the at least a portion of the perimeter of the ducted fan assembly (Fig 9B) to form a leading edge (inlet lip 800, Fig 5; inlet lip 1112, Fig 9B) of the ducted fan assembly, the skin and the rim creating a cavity (space between inner skin and outer skin, Figs 5/9B) therebetween; and 
wherein the cavity is at least partially filled with a material (cores 840/850, Fig 5; cores 1116/1118 and foam 1114, Fig 9B) to absorb energy from an impact of the skin with a foreign object (functionality inherent to any/all materials).
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cavity as disclosed by Mores to be at least partially filled with a material as taught by Layland for the purpose of attenuating noise and providing strength and rigidity to the skin (Par 0054/0058). 
(b) Regarding claim 13: 
(i) Mores further discloses wherein one or more of the plurality of fan assemblies are ducted fan assemblies (shrouding 6a-d surround fan rotor assemblies 7a-d & 8a-d, respectively).
	(c) Regarding claim 14: 
(i) Mores further discloses wherein the rotorcraft is a tiltrotor aircraft and the plurality of fan assemblies rotate between an airplane mode and a helicopter mode (Col 2 Ln 59 – Col 3 Ln 1).
	(d) Regarding claim 15: 
(i) The proposed combination further teaches wherein, for at least one of the plurality of fan assemblies, the material conforms to a shape of the cavity and provides structural support for the skin (Layland: Pars 0058/0070/0074, Figs 5/9B).
	(e) Regarding claim 16: 
(i) Mores further discloses wherein, for at least one of the plurality of fan assemblies, the skin is configured to at least one of deform and break upon impact with a foreign object (inherent to any skin thusly impacted by a foreign object).

	(f) Regarding claim 17: 
(i) The proposed combination further teaches wherein, for at least one of the plurality of fan assemblies, the material comprises an orifice (Layland: space between inner skin 1122, outer skin 1120, and cores 1116/1118 which is filled with foam 1114, Fig 9B) configured to provide a deflection point for the leading edge (inherent to any space located directly adjacent the leading edge, i.e. points to which the leading edge may deflect).
	(g) Regarding claim 19: 
(i) The proposed combination further teaches wherein, for at least one of the plurality of fan assemblies, the material comprises a honeycomb core (Layland: cellular cores 840/850/1116/1118, Figs 5/9B, Pars 0055/0058) including an array of hollow cells (Layland: open cells 920/922, Fig 6; Pars 0055/0056/0058), at least some of the hollow cells in the array having a point that is oriented in a direction of the leading edge (inherent feature of any 3D object; additionally, cells of cellular cores as taught by Layland shown to be longitudinally and/or having a cell wall connections directed toward a direction of the leading edge, Figs 5-6/9B)).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10737766 to Mores in view of US 20080179448 to Layland in further view of US 5609314 to Rauckhorst. 
	(a) Regarding claim 18: 
(i) The proposed combination does not explicitly teach wherein, for at least one of the plurality of fan assemblies, the material is at least partially formed from rubber.
(ii) Rauckhorst is also in the field of leading edges of aircraft structures (Col 1 Lns 9-10) and teaches a leading edge (upstream portion of deflection shell 101, Fig 1) comprising: 
a rim (apex 98/298 portion of airfoil 103/203, Figs 1-3) and a skin (primary layer 116/216, Figs 1-3) defining a cavity therebetween (space between primary layer and airfoil, Figs 1-3), 
the cavity being at least partially filled with a material (backing layers 115/215, compressible zone 104/204, and tubes 105-108/205-208, Figs 1-3), 
wherein the material is at least partially formed from rubber (Col 5 Lns 27-37). 
(iii) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material as taught by the proposed combination, e.g. structural foam 1114 of Fig. 9B as taught by Layland, to be at least partially formed from rubber as taught by Rauckhorst for the purpose of having the material return to a rest state after an imposing force is removed (Col 5 Lns 27-33).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10737766 to Mores in view of US 20080179448 to Layland in further view of US 5160248 to Clarke. 
	(a) Regarding claim 20: 
(i) The proposed combination further teaches wherein, for at least one of the plurality of fan assemblies, the material comprises a lattice structure (Layland: honeycomb cellular cores 840/850/1116/1118, Figs 5-6/9B). 
(ii) The proposed combination suggests (Layland: cellular cores appear to be of varied cell size in Figs 5/9b) but does not explicitly teach wherein a density of the lattice structure progressively increases from the skin to the rim.
(iii) Clarke is also in the field of ducted fans (Fig 1) and teaches: 
a rim (back sheet 53/53’ of liner 36/36’) and a skin (face sheet 38/38’) defining a cavity (space between back and face sheets, Figs 2-3) therebetween, the cavity at least partially filled with a material comprising a lattice structure (first and second honeycombed layers 40/40’/50/50’, Figs 2-3), 
wherein the lattice structure varies in density throughout the cavity in that a density of the lattice structure progressively increases from the skin to the rim (first honeycombed layer 40/40’ is less dense than second layer 50/50’, Col 4 Lns 20-25). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lattice structure as taught by the proposed combination to have a progressively varied density as taught by Clarke for the purpose of absorbing impact forces not fully absorbed by material closer to the skin without plastic deformation (Col 4 Lns 33-40). 
(v) The Examiner notes that “progressively increases from the skin to the rim” only requires the lattice structure to have a density near the rim that is higher than the density near the skin. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20060032983 to Brand teaches a ducted fan having a cavity between a skin and a rim (Fig 2) which is filled with energy attenuating member (86) which absorbs impact of the skin with a foreign object (Par 0015).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383. The examiner can normally be reached T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745